DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 09/07/2021 has been entered.
Allowable Subject Matter
Claims 10-11, are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 09/09/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Regarding the subject matter of the instant application, they are deemed novel and non-obvious over the prior art of record. The prior art teaches a method for treating a polymer workpiece comprising a placing the polymer workpiece in an explosion chamber, closing the explosion chamber, introducing a flammable gas mixture into the explosion chamber and igniting the flammable gas mixture. The prior art does not explicitly disclose a temperature that lies above the melting point of a polymer of the polymer workpiece and in a range of 1500 °C to 2800 °C is produced in the explosion chamber by igniting the gas mixture for smoothening the surface of the polymer workpiece. There is no teaching, reasonable suggestion or motivation to modify the prior art to correspond with the claimed invention, therefore it would have been nonobvious to one of ordinary skill of the art before the effective filing date of the claimed invention to arrive at the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748